Opinión concurrente, y disidente en parte, emitida por el
Juez Asociado Señor Negrón Fernández,
en la cual con-curre el Juez Asociado Señor Sifre.
Estoy de acuerdo con la opinión del Tribunal en cuanto a que la omisión del notario Pedro E. Anglade, al dejar de remitir durante varios años sus índices notariales al Tribunal de Distrito (hoy Tribunal Superior) según lo exige la sección 26 de la Ley Notarial, constituye una “inexplicable y grave inobservancia” de los deberes fijádosle por dicha ley. También estoy de acuerdo con la censura que por tal omi-sión se le hace en dicha opinión.
Creo, sin embargo, que la historia limpia de un abogado y notario a través de ejecutorias profesionales sin tacha — • en este caso por más de un cuarto de siglo — debe pesar en el ánimo de este Tribunal al resolver un asunto de esta ín-dole, en el cual, si bien se faltó a una obligación impuesta por ley, no existen implicaciones de fraude ni de malicia, ni ha resultado perjuicio para nadie.
Por eso no creo — aunque tenemos el poder para ello — que deba imponerse al notario Pedro E. Anglade una multa disci-plinaria. No la considero necesaria para lograr, en este caso, el objetivo correccional del estatuto. Estoy convencido que la sanción moral que surge de la censura contenida en la opi-nión del Tribunal es suficiente castigo y admonición para él.